This court has often declared the familiar rule that a latter statute does not operate as an implied repeal of a former one unless there is an irreconcilable conflict between the two statutes, or unless the later statute is found to cover the whole subject so as to exclude the prior one, and an intention to repeal was thereby indicated. Our cases on that subject are so numerous that it is scarcely necessary to cite them. It has also been frequently said by this court that repeals by implication are never favored, and that courts of justice "have always endeavored so to construe two apparently inconsistent statutes as to give effect to both, if possible." Blackwell v. State, 45 Ark. 90.
My conclusion is that the Lonoke County statute (act No. 375, session of 1921) was not impliedly repealed by the general statute (act No. 503) of the same session. When the two statutes are compared, there is no repugnance, for one is special and applies only to Lonoke County. The other statute is general in its nature, and on its face it purports not to be exclusive of other statutes, but merely to amend certain enumerated sections of the Digest. "A general affirmative statute does not," said this court in Chamberlain v. State, 50 Ark. 132, "repeal a prior particular statute, or particular provisions of a prior statute, unless negative words are used, or unless there be an invincible repugnancy between the two. The more specific provision controls the general, without regard to their order and dates. The two acts are interpreted as operating together, the specific provisions furnishing exceptions and qualifications to the general rule."
The two statutes made their progress through the two houses of the General Assembly contemporaneously. Act No. 375 originated in the House of Representatives; it was introduced in the House, and read the first time on February 19, 1921; passed the House on February 21, *Page 8 
and the Senate on March 4, and was signed by the Governor on March 24, 1921. Act No. 503 originated in the Senate; was introduced February 17, 1921, passed the Senate on February 23, and the House on March 5, and was signed by the Governor on March 26, 1921. It thus appears that these two measures were put through the two houses at the same time; that the House bill was the last to pass the Senate, and that the Senate bill was the last to pass the House. The fact that the Senate bill was signed by the Governor two days later than the date of the approval of the House bill does not, I think, indicate an intention on the part of the lawmakers to repeal one of the statutes by implication. On the contrary, it seems clear to me that the history of the legislation, of which we take judicial knowledge, and which is brought especially to our attention in the record, flatly negatives any intention on the part of the lawmakers to repeal one of the statutes by the enactment of the other. It is our duty, under settled principles of construction, to give effect to both statutes where it is obvious that such was the legislative will.
I dissent, therefore, from the conclusion of the majority, and am authorized to say that Mr. Justice SMITH shares in these views.